     BP-A0145
       Case                  3 ~i (
                5:20-cv-00019-JPB-JPMINMATE REQUE~ TO STAF~y CDFP~i
                                       Document 37-7 Filed 08/28/20 Page~T—~é4÷i-~         ‘~z
                                                                         1 of 1 PageID #: 308
     JUNE 10
     U S   ~ OF JUSTICE                                                            FED~RP~ EUP~2~U OF P~ISD~




     SUBJECT: (Briefly state your question or concern and the solution you are requesting.
     Continue on back, if necessary.   Your failure to be specific may result in no action being
     taken.   If necessary, you will be interviewed in order to successfully respond to your
     request.
                  N1          /1   ~L       Ir        -~   ~   b~ ‘~, ~              M   (   J
/‘   ~ ~   I    L /      ~         ~        CO   .~         ~ k~  ~I- ~                               ~ v~ ~? ~
d c~/~4~p ~                             ~                    ~          b~c~’;~                  /~   ji~€~_~.




                                                  (Do not write below this line)




 Record Copy      -   File;   Copy      -   Inmate

 P OF
                                                 Prescribed by P5511


                                                                  This form replaces BP—148.070 dated Oct 86
                                                                  and BP-5148.070 APR 94


        IN SECTION 6 UNLESS APPROPRIATE ~
                                                                                         SECTION 6
